Citation Nr: 0615536	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  98-18 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability evaluation greater than 10 
percent for bipolar disorder prior to March 4, 1999.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from September 1979 to 
August 1985. 

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan (RO), which granted service connection 
and assigned a 10 percent evaluation for bipolar disorder, 
effective September 30, 1996.

In September 1999, the Board remanded this claim to the RO 
for additional development.  Thereafter, in a September 2000 
rating decision, the RO granted an increased evaluation to 30 
percent for the veteran's bipolar disorder from 
March 4, 1999.  The Board then issued a decision in July 2001 
in which it assigned a 50 percent from July 21, 2000.  That 
decision was appealed to the United States Court of Appeals 
for Veterans Claims (Court). 

In a March 2002 order, the Court vacated the Board's decision 
and remanded the case back to the Board with instructions 
that it readjudicate the claim in accordance with the 
parties' Joint Motion For Remand And For A Stay Of Further 
Proceedings (joint motion).  After additional development, 
the RO issued a decision in October 2003 in which it assigned 
a 100 percent evaluation for the veteran's bipolar disorder 
from April 29, 2003.  As a result, three issues remained 
before the Board for appellate review: (1) entitlement to an 
evaluation greater than 10 percent for bipolar disorder prior 
to March 4, 1999; (2) entitlement to an evaluation greater 
than 30 percent for bipolar disorder from March 4, 1999 to 
July 20, 2000; and (3) entitlement to an evaluation greater 
than 50 percent for bipolar disorder from July 21, 2000 to 
April 29, 2003.

In a February 2004 Board decision, entitlement to an 
evaluation greater than 10 percent for bipolar disorder prior 
to March 4, 1999, was denied; entitlement to an evaluation 
greater than 30 percent for bipolar disorder from March 4, 
1999 to July 20, 2000, was denied; entitlement to an 
evaluation greater than 50 percent for bipolar disorder from 
July 21, 2000 to January 7, 2001, was denied; and entitlement 
to a 100 percent evaluation for bipolar disorder was granted, 
effective from January 8, 2001. 

The veteran appealed the first issue.  Pursuant to a Joint 
Motion for Partial Remand, the Court, in a December 2005 
Order vacated the Board's decision as to the issue of 
entitlement to a disability evaluation greater than 10 
percent for bipolar disorder prior to March 4, 1999, and 
remanded that issue back to the Board.  


FINDING OF FACT

Prior to March 4, 1999, the veteran's bipolar disorder 
resulted in definite, but not considerable impairment; 
likewise it caused occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, but did 
not cause occupational and social impairment with reduced 
reliability and productivity.  


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, but no more, 
for bipolar disorder prior to March 4, 1999 have been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.125-4.132, Diagnostic Code 9206 (1996), Diagnostic Code 
9432 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).

Letters dated in February 2001 and November 2003 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The correspondence from 
the RO as well as the July 2001 and February 2004 Board 
decisions informed the claimant that additional information 
or evidence was needed to support his claim and that the 
claimant was to send the information or evidence to VA and 
that VA would also assist him in obtaining the evidence, if 
necessary.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).

In a September 1998 rating decision, the RO granted service 
connection for a bipolar disorder and assigned a 10 percent 
rating effective September 30, 1996.  The claimant appealed 
that rating decision with regard to the assigned rating.  The 
issue on appeal concerns the claim of entitlement to a higher 
evaluation for this now service-connected disability.  The 
VCAA letters were issued subsequent to that rating decision.  
Although the notification letter was not sent prior to the 
initial adjudication of the claimant's claim, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice, the claim was 
readjudicated, and a statement of the case (SOC) and 
supplemental statements of the case (SSOC) were provided.  In 
addition ,VCAA was addressed by the Board is two Board 
decisions and was explained and discussed in detail.  

The claimant's pertinent medical records to include VA 
medical treatment records and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also examined by 
VA.  38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.  The claim on appeal is for a finite period.  All 
records from that period, as identified, have been obtained 
and are of record.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  

Since the RO assigned the 10 percent disability rating at 
issue here for the claimant's service-connected disability 
and the Board has concluded that the evidence supports a 30 
percent rating, any notice deficiencies can be addressed by 
the RO in effectuating the Board's grant.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


Rating

In September 1996, the veteran filed a claim for service 
connection for "manic depression."  In a February 1997 rating 
decision, the RO granted service connection for bipolar 
disorder and assigned a 10 percent evaluation from September 
1996.  This appeal ensued after the veteran disagreed with 
the initial 10 percent evaluation. Therefore, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staging."  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Stated ratings 
were assigned.  The Court has limited the issue on appeal to 
entitlement to a disability evaluation greater than 10 
percent for bipolar disorder prior to March 4, 1999. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55- 
56 (1990).

At the time the veteran's original claim was filed, bipolar 
disorder was evaluated using criteria from the general rating 
formula for psychoneurotic disorders.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9206 (1996).  Under this formula, a 10 
percent evaluation was provided where there were neurotic 
symptoms which somewhat adversely affect relationships with 
others but which do not cause impairment of working ability.  
A 30 percent rating required definite or "moderately large" 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, with psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite impairment.   

The VA General Counsel, in response to an invitation by the 
Court to construe the term "definite" in a manner that would 
quantify the degree of impairment, concluded that "definite" 
is to be construed as "distinct, unambiguous, and moderately 
large in degree."  It represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  See O.G.C. Prec. 9-93, 59 Fed. Reg. 
4752 (1994).  See also Hood v. Brown, 4 Vet. App. 301 (1993).

A 50 percent evaluation was appropriate where the ability to 
establish and maintain effective or favorable relationships 
with people was considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency were so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation was warranted 
for psychoneurosis manifested by severe impairment of social 
and industrial adaptability.  A 100 percent (total) 
disability rating was assigned under the former criteria: (1) 
where the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community, (2) where there existed totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or (3) 
where the individual was demonstrably unable to obtain or 
retain employment.  Each of the above three criteria provided 
an independent basis for granting a 100 percent schedular 
evaluation for PTSD.  See Johnson v. Brown, 7 Vet. App. 95, 
97, 99 (1994).

During the course of this appeal, VA issued new regulations 
for the evaluation of psychiatric disabilities, effective 
November 7, 1996.  Under the revised criteria, a 10 percent 
evaluation requires occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
the ability to perform occupational tasks only during periods 
of significant stress.  A 10 percent evaluation also is 
warranted where there are symptoms controlled by continuous 
medication.  See 38 C.F.R. § 4.130, Diagnostic Code 9432 
(2005).

The next higher evaluation of 30 percent is assigned for 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  

Where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is appropriate.

A 70 percent rating is assigned where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships. 

Finally, a 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name. 

The Board must consider the evidence of record under both the 
former and revised criteria and apply the criteria that are 
most favorable to the veteran.  However, the revised criteria 
may not be applied retroactively, prior to November 7, 1996.  
The VA General Counsel has provided guidance as to how such 
changes in rating criteria should be applied and has held 
that where VA issues an amendment to the rating schedule 
while an increased-rating claim is pending, and that 
amendment is more favorable to the claimant than the prior 
regulation, VA should apply the more favorable regulation to 
rate the disability for periods from and after the effective 
date of the change and should apply the prior regulation to 
rate the disability for earlier periods.  VAOPGCPREC 3-00, at 
5 (Apr. 10, 2000).  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. §§ 5110(g).

The veteran was first diagnosed with a psychiatric disorder, 
manic depressive illness, manic type, during a private 
hospitalization from February 1987 to April 1987.  At that 
time, the veteran was described as being psychotic with 
religiosity, rambling speech, and paranoia.  The veteran 
described being a born-again Christian.  He indicated that he 
did not have any problems sleeping, did not have depression, 
and denied having hallucinations, delusions, or paranoid 
ideation.  On mental status examination, the veteran 
exhibited poor grooming.  He was quiet and cooperative with 
good eye contact.  His speech was relevant, coherent, and 
goal directed. The veteran was very talkative and super 
religious.  He was very obsessive about details regarding 
what happened the day before.  Other than being overly 
talkative, the veteran had no flight of ideas or 
hyperactivity.  The veteran related that he talked that way 
most of the time.  He denied having any suicidal or homicidal 
ideation.  He was well oriented times three.  His recent and 
remote memory were well-preserved.  He was able to perform 
abstract thinking, interpreted proverbs correctly, and was 
able to do serial sevens.  The veteran seemed somewhat 
guarded.  His judgment appeared fair and he had superficial 
insight into his condition.  The diagnostic impression was 
rule out paranoid disorder.  The final diagnosis was manic 
depressive illness, manic type.  The veteran was prescribed 
Lithium Carbonate and a sleep medication.  

Thereafter, the veteran was treated by VA.  In October 1996, 
the veteran underwent a mental health screening by VA.  It 
was noted that the veteran had a long-standing history of 
manic depression which was well-controlled on Lithium.  
Currently, the veteran was experiencing mild hypomania and 
mild elation.  The veteran did not have suicidal or homicidal 
ideation.  The veteran was living with his mother and 
actively looking for a job.  He was oriented times three, 
alert, and responsive.  The veteran reported having good 
sleep and good appetite.  He had some grandiose ideation.  
Reality testing was good.  Judgment and insight were intact.  
The veteran was also started on Depakote.  

In January 1997, the veteran was afforded a VA examination.  
At that time, the veteran reported that he was single, had no 
children, and was working full time.  He further reported 
that he had had numerous short-lived jobs since service, 
which he said he could not maintain due to mood swings and 
irritability.  He indicated that he had a stable mood and 
felt in more control since he had been prescribed Valproic 
acid.  The VA examiner found that the veteran was alert, 
oriented, cooperative, calm, and had good hygiene.  He also 
found that the veteran had no motor abnormalities, formal 
thought disorders, suicidal or homicidal ideations, or 
psychotic features.  He noted that the veteran had a euthymic 
affect, related in a normal range, and was reactive.  He also 
noted that the veteran's speech was fluent, with normal 
pressure and rapidity.  His insight was fair.  The VA 
examiner diagnosed bipolar disorder, the most recent episode 
being manic without psychotic features and with inter-
episodic recovery.  A global assessment of functioning score 
(GAF) of 70 was assigned.

Thereafter, the veteran continued to receive VA outpatient 
treatment.  In November 1997, the veteran was alert with 
pressured speech.  He spoke coherently.  The veteran was 
quite repetitive.  The veteran was concerned about mood 
swings which were mostly manic.  The veteran also admitted to 
depressed cycles.  He reported that he had been taking 
Lithium on and off since his 1987 hospitalization and began 
taking Depakote in 1996, as prescribed by VA.  The veteran 
was noted to be stable at this time.  He reported that he was 
doing well at a State university.  The diagnosis was bipolar, 
mixed.  

In April 1998, the veteran reported that he was doing 
relatively well.  He appeared neat in hygiene, alert, 
ambulatory, and oriented times three.  Speech was pressured, 
but was organized and there was no flight of ideas.  His mood 
was stable on Depakote.  The veteran denied suicidal and 
homicidal ideation.  There was no grandiosity or paranoid 
delusions.  The veteran was pleasant.  He planned to return 
to school in the summer.  The diagnosis was bipolar disorder, 
manic.  

In August 1998, the veteran denied any problems and was doing 
well.  He was neat in hygiene, was pleasant and cheerful.  
His speech was no longer pressured nor demanding.  He was 
socially appropriate.  He denied racing thoughts.  He 
reported that his temper outbursts and irritability were 
under control by Depakote.  He acknowledged that his mood was 
stable and he could feel the difference.  His relationships 
had improved.  He denied suicidal and homicidal ideation.  He 
continued to attend classes and was earning B grades.  He 
appeared psychologically stable.  The diagnosis was bipolar 
disorder, manic.  

A little over a week later, the veteran reported that he had 
a fixation on a singer and wanted to know what to do about 
it.  The veteran had called the singer's manager and left a 
message for her to consider meeting him for dinner.  The 
veteran stated that if she did not respond, he could accept 
her response as final.  The veteran reported that he had had 
difficulty realizing his potential in school, the military, 
and in relationships.  The previous winter, the veteran had 
dropped out of classes and had poor performance.  He had been 
advised by the school to find a therapist.  The veteran felt 
more balanced on his medication, currently.  He was able to 
look back on his past manic behavior and see the humor in it.  
The veteran was engaging in therapy by challenging the 
therapist's sincerity and competence in an effort to 
establish rapport.  He exhibited verbal and humor skills 
which compensated for deeper insecurities.  

In September 1998, it was noted that the veteran's classes 
were going "ok."  Sometimes, the veteran doubted his own 
self-discipline and competence.  It was noted that the 
veteran had not been contacted by the famous singer.  He 
stated that he would not contact her manager again.  He 
stated that his plan was to catch up for lost time in his 
career by staying on the Depakote.  The veteran did not 
believe that he would have a problem with seasonal affective 
disorder this winter.  The veteran was animated and 
spontaneous, had an appropriate demeanor, and was receptive 
to feedback.  It was noted that he was stable.  

The next month, the veteran quit school without contacting 
the school counselor.  He felt that he was getting too far 
behind and wondered why he did these self-destructive things.  
He asked about a new group therapy and accepted a referral.  
The veteran was spontaneous and stable with appropriate 
affect.  The examiner noted that the veteran's behavior 
suggested impulsiveness and lack of discipline for long-term 
goals as well as poor self-esteem.  

In November 1998, the veteran claimed no current problems, 
but reported that he had become depressed the month before 
and dropped out of school.  Now, the veteran felt back to 
normal.  The examiner noted that the veteran was vibrant and 
gregarious with mildly pressured speech.  He denied feeling 
suicidal and indicated that his Christian views prohibited 
it.  He refused anti-depressants.  He just wanted to take 
Depakote.  He denied having thoughts of hurting others.  No 
grandiosity or paranoia was noted.  The veteran was coherent 
and his attention span and concentration was good.  The 
diagnosis was bipolar disorder, manic.  

In December 1998, the veteran indicated that he had read a 
book on manic depression and remembered bizarre episodes of 
mania in the past.  He was spontaneous and animated on 
evaluation.  It was noted that he was stable.  

According to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which the VA has adopted 
at 38 C.F.R. §§ 4.125, 4.130, a score of 61-70 indicates some 
mild symptoms (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  

Despite the GAF score in January 1997 and some notations of 
mild symptoms, the Board finds that overall, the veteran's 
symptoms were indicative of  definite impairment.  In viewing 
the competent medical evidence, there appears to be cyclical 
behavior of periods of hypomania or manic episodes 
alternating with depressive periods.  Although the veteran 
remained essentially cognitively intact, during the manic 
phase, he became overly talkative, experienced grandiosity, 
impulsiveness, and engaged in inappropriate social behavior.  
During the depressed stages, his mood was more irritable, he 
dropped out of school, and refused anti-depressant 
medication.  In between the various periods, the veteran was 
generally stable otherwise and noted to be doing well.  In 
sum, affording the veteran with the benefit of the doubt, the 
veteran's impairment was definite in that he has definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, with psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency and reliability levels.  Thus, the 
rating criteria for a 30 percent evaluation was under the old 
rating criteria.  

However, a 50 percent rating is not warranted.  The veteran's 
ability to establish and maintain effective or favorable 
relationships with people was not considerably impaired and, 
by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency were not so reduced as to result 
in considerable industrial impairment.  As noted, the veteran 
was cognitively intact.  His bipolar disorder was generally 
stable with the assistance of Lithium and Depakote.  The 
veteran routinely reported that he was doing well.  During 
his fluctuating periods during which he exhibited manic and 
depressive behavior, he was able to function in his 
environment and the periods were finite.  There were no 
specific incidents involving his inability to get along with 
others.  Although he displayed inappropriate behavior with 
the famous singer, he made no contact with her directly.  He 
was never terminated from employment.  He became depressed 
and left school, but resumed his studies.  The Board 
acknowledges that the veteran's periods of manic and 
depressive behavior impaired his ability to function at 
normal social and industrial levels above which would be 
considered mild impairment, but the level of impairment is 
contemplated and recognized by the 30 percent being assigned.  

Moreover, a 50 percent rating is not warranted under the new 
criteria.  The veteran did not exhibit such symptoms as 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; and impaired abstract thinking.  The veteran had 
some disturbances of motivation and mood and occupational and 
social impairment.  However, these criteria are contemplated 
in the 30 percent rating.  The list provided in the rating 
schedule is not exhaustive, but overall, the veteran 
exhibited behavior more consistent with the 30 percent 
rating.  Nearly none of the criteria indicated for a 50 
percent rating were exhibited by him while the 30 percent 
rating was more representative as the veteran had 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, and, in this case, manic behavior.  

Based on the foregoing, the Board finds that the evidence 
supports the grant of a 30 percent rating prior to March 4, 
1999.  



ORDER

An evaluation of 30 percent is granted prior to March 4, 
1999, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


